Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 21-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: obtaining, by a terminal, terminal media access control (MAC) address information related to an existing Ethernet session of the terminal, wherein the terminal MAC address information related to the existing Ethernet session of the terminal comprises a terminal MAC address list that has been bound to the existing Ethernet session of the terminal and a quantity of terminal MAC addresses available to be bound to the existing Ethernet session of the terminal; in response to determining by the terminal, that a quantity of terminal MAC addresses in the terminal MAC address list that has been bound to the existing Ethernet session of the terminal is equal to the quantity of terminal MAC addresses available to be bound to the existing Ethernet session of the terminal, determining, by the terminal, that a new Ethernet session needs to be established for the terminal.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu 20150256546 in view of Oda 20050286503

1. A session management method, comprising:
obtaining, by a terminal, terminal media access control (MAC) address information related to an existing Ethernet session of the terminal, wherein the terminal MAC address information related to the existing Ethernet session of the terminal comprises a terminal MAC address list available for the existing Ethernet session of the terminal (Zhu: fig. 3 [0038, 0052-0060] - when it is the first time that the mobile UE requesting access requests connection, the current MAC address in the WiFi authentication request is extracted directly for establishing the connection, and the extracted current MAC address is saved in the authorized list; when the mobile UE requesting access has previously logged in (from a last MAC address), the current MAC address is compared with the last MAC address; when the current MAC address is identical to the last MAC address, the mobile UE requesting access is connected to the communication UE directly according to the current MAC address);
in response to determining, by the terminal based on the terminal detecting a new terminal MAC address, that the new terminal MAC address is not in the terminal MAC address list available for the existing Ethernet session of the terminal (Zhu: fig. 3, units 210-218), determining, by the terminal, that a new Ethernet session needs to be established for the terminal (Zhu: fig. 3, units 210-300 [0038, 0052-0060] - …..when the current (i.e., new) MAC address is not identical to the last MAC address (i.e., to the previously established logged in of MAC address/authorized list), the last MAC address in the authorized list is updated with the current MAC address, and the mobile UE requesting access is connected to the communication UE according to the current MAC address); and
initiating, by the terminal, establishment of the new Ethernet session for the terminal (Zhu: fig. 3, units 210-300 [0038, 0052-0060])
Oda further teaches a session management method (Oda: figs. 12-15, 19-22 [0072-0075] - when the user sends an E-mail (i.e., new session) while holding the session relating to the http (i.e., existing session)) in order to able to manage a plurality of sessions present at the same moment [0075].
Thus, it would have been obvious to one ordinary skill in the art before the effective filing of the claim invention to include the above recited limitation into Zhu’s invention i in order to able to manage a plurality of sessions present at the same moment [0075], as taught by Oda.

2. The method according to claim 1, the terminal MAC address has been bound to the existing Ethernet session of the terminal and the terminal MAC address information further comprises a quantity of terminal MAC addresses available to be bound to the existing Ethernet session of the terminal, and the determining, by the terminal, that the new Ethernet session needs to be established for the terminal is further based on a determination, by the terminal, that a quantity of terminal MAC addresses in the terminal MAC address list that has been bound to the existing Ethernet session of the terminal is equal to the quantity of terminal MAC addresses available to be bound to the existing Ethernet session of the terminal (Zhu: fig. 3 MAC address authorized list [0038]; Oda: fig. 13A-13C).

3. The method according to claim 2, wherein the obtaining, by the terminal, of the quantity of terminal MAC addresses available to be bound to the existing Ethernet session of the terminal comprises:
obtaining, by the terminal, a preconfigured quantity of terminal MAC addresses available to be bound to the existing Ethernet session of the terminal; or
	receiving, by the terminal, a registration accept message from a mobility management network element, wherein the registration accept message carries the quantity of terminal MAC addresses available to be bound to the existing Ethernet session of the terminal; or
receiving, by the terminal, a session establishment accept message from a session management network element, wherein the session establishment accept message carries the quantity of terminal MAC addresses available to be bound to the existing Ethernet session of the terminal (Zhu: fig. 3 [0038]).

4. The method according to claim 2, wherein the method further comprises:
obtaining, by the terminal, a terminal MAC address list supported by the terminal; and
determining, by the terminal based on the terminal detecting a new terminal MAC address, that the new terminal MAC address is in the terminal MAC address list supported by the terminal (Zhu: fig. 3 [0038]).

5. The method according to claim 2, wherein the method further comprises:
receiving, by the terminal, a terminal MAC address from a network side; and
storing, by the terminal, the terminal MAC address from the network side into the terminal MAC address list that has been bound to the existing Ethernet session of the terminal (Zhu: fig. 3[0038]).

7. The method according to claim 1, wherein the terminal MAC address information related to the existing Ethernet session of the terminal further comprises a terminal MAC address list that has been bound to the existing Ethernet session of the terminal, and the determining, by the terminal, that the new Ethernet session needs to be established for the terminal is further based on a determination, by the terminal, that the terminal MAC address list available for the existing Ethernet session of the terminal is identical to the terminal MAC address list that has been bound to the existing Ethernet session of the terminal (Zhu: fig. 3 [0038]).

Regarding claims 8-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is a “terminal” & “non-transitory computer-readable storage medium” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie US 20080091814 in view of Zhu 20150256546

1. A session management method, comprising:
obtaining, by a terminal, terminal media access control (MAC) address information related to an existing Ethernet session of the terminal (Xie: [0039] - session data may be stored including a client address used for session set up, such as a MAC address, and a session identifier assigned by a server-side device. At a block 444, the client may detect that the communication session has ended, either normally or abnormally. In some cases, the client-side device may take certain steps to recover from an abnormal termination such as clearing data buffers and resetting to an idle state. At some point following the end of the previous session, at a block 446, a determination may be made that no communication session is active);
determining, by the terminal based on the terminal MAC address information related to the existing Ethernet session of the terminal, that a new Ethernet session needs to be established for the terminal (Xie: [0039] - At a block 444, the client may detect that the communication session has ended, either normally or abnormally. In some cases, the client-side device may take certain steps to recover from an abnormal termination such as clearing data buffers and resetting to an idle state. At some point following the end of the previous session, at a block 446, a determination may be made that no communication session is active); and
initiating, by the terminal, establishment of the new Ethernet session for the terminal (Xie: [0041] - begin the new session establishment procedure).
Zhu further teaches obtaining, by a terminal, terminal media access control (MAC) address information related to an existing Ethernet session of the terminal, wherein the terminal MAC address information related to the existing Ethernet session of the terminal comprises a terminal MAC address list available for the existing Ethernet session of the terminal (Zhu: fig. 3 [0038, 0052-0060] - when it is the first time that the mobile UE requesting access requests connection, the current MAC address in the WiFi authentication request is extracted directly for establishing the connection, and the extracted current MAC address is saved in the authorized list; when the mobile UE requesting access has previously logged in (from a last MAC address), the current MAC address is compared with the last MAC address; when the current MAC address is identical to the last MAC address, the mobile UE requesting access is connected to the communication UE directly according to the current MAC address);
in response to determining, by the terminal based on the terminal detecting a new terminal MAC address, that the new terminal MAC address is not in the terminal MAC address list available for the existing Ethernet session of the terminal (Zhu: fig. 3, units 210-218), determining, by the terminal, that a new Ethernet session needs to be established for the terminal (Zhu: fig. 3, units 210-300 [0038, 0052-0060] - …..when the current (i.e., new) MAC address is not identical to the last MAC address (i.e., to the previously established logged in of MAC address/authorized list), the last MAC address in the authorized list is updated with the current MAC address, and the mobile UE requesting access is connected to the communication UE according to the current MAC address)
initiating, by the terminal, establishment of the new Ethernet session for the terminal (Zhu: fig. 3, units 210-300 [0038, 0052-0060])
Thus, it would have been obvious to one ordinary skill in the art before the effective filing of the claim invention to include the above recited limitation into Xie’s invention in order to ensure that a user with a high priority can access the communication UE in time [0038], as taught by Zhu.

2. The method according to claim 1, the terminal MAC address has been bound to the existing Ethernet session of the terminal and the terminal MAC address information further comprises a quantity of terminal MAC addresses available to be bound to the existing Ethernet session of the terminal, and the determining, by the terminal, that the new Ethernet session needs to be established for the terminal is further based on a determination, by the terminal, that a quantity of terminal MAC addresses in the terminal MAC address list that has been bound to the existing Ethernet session of the terminal is equal to the quantity of terminal MAC addresses available to be bound to the existing Ethernet session of the terminal (Zhu: fig. 3 MAC address authorized list [0038]).

3. The method according to claim 2, wherein the obtaining, by the terminal, of the quantity of terminal MAC addresses available to be bound to the existing Ethernet session of the terminal comprises:
obtaining, by the terminal, a preconfigured quantity of terminal MAC addresses available to be bound to the existing Ethernet session of the terminal; or
	receiving, by the terminal, a registration accept message from a mobility management network element, wherein the registration accept message carries the quantity of terminal MAC addresses available to be bound to the existing Ethernet session of the terminal; or
receiving, by the terminal, a session establishment accept message from a session management network element, wherein the session establishment accept message carries the quantity of terminal MAC addresses available to be bound to the existing Ethernet session of the terminal (Zhu: fig. 3 [0038]).

4. The method according to claim 2, wherein the method further comprises:
obtaining, by the terminal, a terminal MAC address list supported by the terminal; and
determining, by the terminal based on the terminal detecting a new terminal MAC address, that the new terminal MAC address is in the terminal MAC address list supported by the terminal (Zhu: fig. 3 [0038]).

5. The method according to claim 2, wherein the method further comprises:
receiving, by the terminal, a terminal MAC address from a network side; and
storing, by the terminal, the terminal MAC address from the network side into the terminal MAC address list that has been bound to the existing Ethernet session of the terminal (Zhu: fig. 3[0038]).

7. The method according to claim 1, wherein the terminal MAC address information related to the existing Ethernet session of the terminal further comprises a terminal MAC address list that has been bound to the existing Ethernet session of the terminal, and the determining, by the terminal, that the new Ethernet session needs to be established for the terminal is further based on a determination, by the terminal, that the terminal MAC address list available for the existing Ethernet session of the terminal is identical to the terminal MAC address list that has been bound to the existing Ethernet session of the terminal (Zhu: fig. 3 [0038]).

Regarding claims 8-12, 14, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-5, 7, where the difference used is a “terminal” & “non-transitory computer-readable storage medium” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Response to Amendment
Applicant's arguments with respect to claim(s) 1-5, 7-12, 14 have been considered but are moot in view of the new ground(s) of rejection.
            Applicant Argument:
           According to amended claim 1, As such, neither Xie nor Zhu teaches or suggests “in response to determining ... that the new terminal MAC address is not in the terminal MAC address list available for the existing Ethernet session of the terminal, determining ... that a new Ethernet session needs to be established for the terminal,” as recited in claim 1.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to (fig. 3, units 210-300 [0038, 0052-0060]) of Zhu, for example: when it is the first time that the mobile UE requesting access requests connection, the current MAC address in the WiFi authentication request is extracted directly for establishing the connection, and the extracted current MAC address is saved in the authorized list; when the mobile UE requesting access has previously logged in (from a last MAC address), the current MAC address is compared with the last MAC address; when the current MAC address is identical to the last MAC address, the mobile UE requesting access is connected to the communication UE directly according to the current MAC address…..when the current (i.e., new) MAC address is not identical to the last MAC address (i.e., to the existing established session/logged-in of MAC address/authorized list), the last MAC address in the authorized list is updated with the current MAC address, and the mobile UE requesting access is connected to the communication UE according to the current MAC address (herein it’s considered same as in response to determining ... that the new terminal MAC address is not in the terminal MAC address list available for the existing Ethernet session of the terminal, determining ... that a new Ethernet session needs to be established for the terminal).
Thus, for the above reason, the prior art meet the claim limitation.

The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion
            Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415